PER CURIAM:*
Proceeding pro se, Plaintiffs-Appellants Jesse M. Skinner and Manuel E. Skinner, Jr. appeal the several rulings of the district court, culminating with its Final Judgment of August 6, 2015, which dismissed the action of Plaintiffs-Appellants. Our review of the record on appeal in this case, including the briefs of the parties and, inter alia, the district court’s Memorandum Opinion and Order of September 9, 2014, satisfies us that the Judgment of *242that court should be affirmed in all respects.
AFFIRMED.

 Pursuant to 5th Cir. R, 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.